UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K/A Amendment No. 1 þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended March31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 for the transaction period from to Commission File Number 000-19566 EARTH SEARCH SCIENCES, INC. (Name of Small Business Issuer in its charter) Nevada (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 306 Stoner Loop Road, #6, Lakeside, Montana (Address of principal executive offices) (Zip code) Issuer’s telephone number (406) 250-7750 Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: Common Stock, par value $0.001 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.þ YesoNo Indicate by check mark if the registrant is not required to file reports pursuant to section 13 and section 15(d) of the Act. o Check whether the issuer (1) filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the preceding 12 months (or for such period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesoNo þ Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): oLarge accelerated filer oAccelerated filer oNon-accelerated filer þSmaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesoNoþ Issuer’s revenues for its most recent fiscal year were $0. The aggregate market value of the issuer’s voting and non-voting common equity held by non-affiliates (129,420,770 shares) was approximately $2,110,905 based on the average closing bid and ask price of $0.02 for such common equity as of March 31, 2013. As of July 16, 2014, there were 226,907,393 outstanding shares of the issuer’s Common Stock, par value $0.001. Transitional Small Business Disclosure Format (check one): YesoNoþ 1 EXPLANATORY NOTE This Amendment No.1 on Form10-K/A (this “Amendment”) amends the Registrant’s Amended Annual Report on Form10-K for the fiscal year ended March 31, 2013 which the Registrant previously filed with the Securities and Exchange Commission on June 20, 2014 (the “Original Filing”). The Registrant is filing this Amendment to add additional clarifying language to its financial statements included in the Original Filing. The additional language is: these financial statements have not been reviewed or audited by our Independent Registered Public Accountants. Except as set forth above, the Original Filing has not been amended, updated or otherwise modified. Other events occurring after the filing of the Form 10-K/A or other disclosures necessary to reflect subsequent events have been addressed in our reports filed with the Securities and Exchange Commission subsequent to the filing of this Form 10-K/A. FORWARD LOOKING STATEMENTS Some of the statements under “Management’s Discussion and Analysis of Financial Condition or Plan of Operations,” and “Description of Business” in this Annual Report on Form 10-KSB are forward-looking statements. These statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance, or achievements expressed or implied by forward-looking statements. In some cases, you can identify forward-looking statements by terminology such as “may,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential,” “proposed,” “intended,” or “continue” or the negative of these terms or other comparable terminology. You should read statements that contain these words carefully, because they discuss our expectations about our future operating results or our future financial condition or state other “forward-looking” information. There may be events in the future that we are not able to accurately predict or control. Before you invest in our securities, you should be aware that the occurrence of any of the events described in this Annual Report could substantially harm our business, results of operations and financial condition, and that upon the occurrence of any of these events, the trading price of our securities could decline and you could lose all or part of your investment. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, growth rates, levels of activity, performance or achievements. We are under no duty to update any of the forward-looking statements after the date of this Annual Report to conform these statements to actual results. 2 TABLE OF CONTENTS PART I 4 Item 1 - Business 4 Item 1A Unresolved Staff Comments 5 Item 2 - Properties 5 Item 3 - Legal Proceedings 5 Item 4 - Submission of Matters to a Vote of Security Holders 6 PART II 7 Item 5 - Market for the Registrant's Common Stock Equity and Related Shareholder Matters 7 Item 7 - Management's Discussion and Analysis or Plan of Operations 9 Item 8 - Financial Statements F-1 Item 9 - Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 11 Item 9A(T) Controls and Procedures 11 Item 9B - Other Information 12 PART III 13 Item 10 - Directors, Executive Officers, Promoters, Control Persons and Corporate Governance; Compliance With Section 16(a) of the Exchange Act 13 Item 11 - Executive Compensation 14 Item 12 - Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 15 Item 13 - Certain Relationships and Related Transactions, and Director Independence 15 Item 14 - Principal Accountant Fee and Services 15 Item 15 - Exhibits, Financial Statement Schedules 17 SIGNATURES 19 3 PART I ITEM 1. BUSINESS Earth Search Sciences, Inc. (ESSI) is a Nevada corporation. We have six wholly-owned subsidiaries: Skywatch Exploration, Inc., Polyspectrum Imaging, Inc., Geoprobe, Inc., STDC, Inc, Consolidated Exploration Technologies and General Synfuels International (GSI). In addition, there are five majority-owned consolidated subsidiaries: Earth Search Resources, Inc., Eco Probe, Inc., ESSI Probe 1 LC, Petro Probe, Inc. and Terranet, Inc. All subsidiaries except GSI and Consolidated Exploration Technologies were inactive during fiscal 2012 and 2013. We did not generate any revenue during fiscal year 2013, have no current business operations and are currently focused on two potential business ventures. First, we are working with certain investors to develop and employ technology in the extraction of oil and gas from oil shale. During the third quarter of 2008 ESSI acquired General Synfuels International, Inc, owner of the world-wide proprietary rights, patent, technology, construction plans and materials and operational capability for a gasification process to recover the oil and gas from oil shale.GSI has refined the design and begun development of our first plant. However, the current state of the financial markets has negatively impacted our ability to raise the additional funds necessary to complete our plant. Our current plan is to complete a field test of this technology as early as the fourth quarter of 2014 and subsequent commercial development as early as 2015.Additionally we have secured oil shale land in both Wyoming and Colorado. GSI continues to develop additional patents related to our technology and as part of that process we are exploring a tar sands application.We anticipate the tar sands application to be used internationally. Second, we are seeking joint venture opportunities with private industry, universities and state and federal agencies to develop, package and deliver, through the application of our hyperspectral remote sensing solutions, applications and associated technologies, superior airborne mapping products and services. Our airborne hyperspectral remote sensing technology is designed to identify specific surface substances and materials by measuring the reflectance of light from their surface. The first spectroscopic instrument, the PROBE 1, was initially developed with the assistance of NASA and used a small aircraft as the instrument platform to obtain data from high altitudes over many different terrains. The information was precise enough to enable detailed analysis of a dynamic environment or object in a manner previously unattainable, and can be used for the discovery of certain natural resources. Exploitation of Oil and Gas from Oil Shale On August 15th of 2008 ESSI acquired all of the outstanding shares of General Synfuels International, Inc. (GSI), an entity controlled by certain management and directors of ESSI. This transaction was accounted for as an asset purchase due to the fact that GSI was dormant, did not have customers or employees and only held certain proprietary rights, patent, technology and construction plans for a gasification process to recover the oil and gas from oil shale. In addition, the asset was recorded at its historical cost due to the fact that this transaction was between entities under common control. Prior to the acquisition, both entities were controlled by certain members of management. The $5,494,700 value given in the transaction, in excess of the historical cost of the asset was recorded as compensation expense. ESSI paid the individual GSI Shareholders $5,500,000: 33,333,333 shares of common stock valued at $3,000,000 based on the closing price of ESSI’s stock on the date of the transaction; and $2,500,000 in the form of promissory notes payable to the GSI shareholders in five equal payments of $500,000. On July 9, 2009, the holders of our $2.5 million convertible promissory notes that were issued in connection with the purchase of GSI agreed to exchange their convertible notes for convertible preferred stock with an equal face value. The preferred stock is convertible at $0.08 per share and the entire $2.5 million is convertible into an aggregate 31,250,000 shares of series C preferred shares. The Series C Convertible Preferred shares contain dividend participation and voting rights on an as converted basis.In addition, the Series C Convertible Preferred shareholders have preferential rights over other classes of stock in the event of liquidation. The Series C Convertible Preferred shares contain a mandatory conversion feature which is triggered on the fifth anniversary of the closing date, or July 8, 2014.These preferred shares are convertible into an aggregate of 31,250,000 common shares. GSI is currently examining various private oil shale sites in Colorado and Wyoming for a test plant as well as starting the process of applying for a Bureau of Land Management R&D oil shale lease. The first phase is budgeted for approximately $15 million of development cost. The purpose of this plant is to prove certain operating variables. 4 Hyperspectral Remote Sensing Solutions In the past, we have utilized an aircraft mounted hyperspectral remote sensing instrument to gather precise geological data from the surface of the Earth.Solar energy is reflected from surface materials and the instrument, called "Probe-1", captures the data in digital form.The Probe-1 is a "whiskbroom style" instrument that collects data in a cross-track direction by mechanical scanning and in an along-track direction by movement of the airborne platform. The instrument acts as an imaging spectrometer in the reflected solar region of the electromagnetic spectrum (0.4 to 2.5 nm). In the VNIR and SWIR, the at-sensor radiance is dispersed by four spectrographs onto four detector arrays.Spectral coverage is nearly continuous in these regions with small gaps in the middle of the 1.4 and 1.9 nm atmospheric water bands.In order to avoid geometric distortions in the recorded imagery, the Probe-1 is mounted on a 3 axis, gyro-stabilized mount.Geolocation of nadir pixels is assisted by the recording of aircraft GPS positional data and tagging each scan line with a time that is referenced to the UTC time interrupts from the GPS receiver. The spectral data is processed to identify unique spectra in the image.The captured and processed spectra are compared to a library of known material spectra called "digital fingerprints" and the output allows the identification of mineral, compounds and organic matter and the determination of vegetative conditions. We are actively seeking funding to engineer and manufacture a third generation Probe instrument, which will be capable of analyzing substantially more data inputs, including chemical, light, pressure, vibration, and acceleration.The new design will operate at extremely high speed with excellent resolution.We expect that the combination of substantially improved analysis and higher resolution will open up new markets. We are currently evaluating hyperspectral imagery collected to date so that we can determine whether this archive of information can be used to locate mineral properties. Our aircraft was grounded in 2006 for FAA required maintenance and repairs. As a result, our hyperspectral remote sensing operations have ceased until such time that we raise sufficient funding to repair our aircraft or purchase a new aircraft. Other Employees As of March 31, 2013, we had one full-time employee. Available Information The Securities and Exchange Commission maintains an internet site at http://www.sec.gov that contains reports and financial information filed by us. We maintain an internet site at http://www.earthsearch.com that contains information about our business, markets and technology. Information on our internet site is not incorporated by reference in this report. Risk Factors That Could Affect Liquidity, Operating Results And Market Price Of Stock ITEM 1A. UNRESOLVED STAFF COMMENTS None ITEM 2. PROPERTIES The Company headquarters consist of approximately 1,500 square feet of office space in Lakeside, Montana. As a 50% member of ESSI Probe I LC, an Idaho limited liability company (“Probe I LC”), the Company owns 50% of the hyper-spectral instrument owned by Probe I LC. The Company shares its ownership with the two other members of ESSI Probe I LC, Arthur W. McClain Trust and Francisco Elmudesi (the “Woodstock members”). Pursuant to an agreement dated June 3, 1997 (the “Equipment Usage Agreement”), the Company had the right to purchase the hyper-spectral instrument until June 3, 2007 for the purchase price of $2,250,000.The Company continues the process of negotiating an extension to the renewal period. 5 ITEM 3. LEGAL PROCEEDINGS On March 23, 2005, we entered into a settlement agreement (2005 Settlement Agreement) with Accuprobe to return an airborne hyperspectral sensor (Probe) and to settle the outstanding obligations under the related capital lease. Under the 2005 Settlement Agreement, we were required to return the Probe on or before August 31, 2005.Due to continuing disputes over various issues, the probe was not returned until 2007.As the Probe was not returned by the August 2005 due date, we were subject to a shipping, handling and disposition fee of $250,000. In addition, we were subject to interest charges that began accruing on September 2, 2005 at an annual rate of prime plus 4%; rent on the probe of $250,000 per year beginning April 10, 2000 with interest on any unpaid rent accruing at a rate of prime plus 2% through August 31, 2005.After August 31, 2005, interest related to the unpaid rent ceased and was replaced with a 5% late fee calculated on the entire balance due at the end of each month. Because we were unable to reach Accuprobe and make arrangements for the return of the Probe, in January 2007, we shipped the Probe to an acquaintance of Accuprobe with instructions to hold the probe until Accuprobe provided further instructions.We obtained confirmation in December 2007 that Accuprobe had contacted the acquaintance and instructed them to begin certain repairs and calibrations on the probe.As a result of this confirmation, we discontinued accruing rent, interest and late fees on the Probe. The estimated settlement obligation as of March 31, 2013 and 2012 was $8,686,824. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None. 6 PART II ITEM 5. MARKET FOR THE REGISTRANT’S COMMON STOCK EQUITY AND RELATED STOCKHOLDER MATTERS (a) Principal Market or Markets. The Company's common stock trades on the OTC Bulletin Board under the symbol “ESSE”. The range of reported high and low bid quotations for the Company’s common stock, as set forth below, reflect interdealer bid prices, without retail markups, markdowns, commissions, or adjustments as reported in on the OTCBB and do not represent actual transactions. Quarter Ended High Low June 30, 2011 September 30, 2011 December 31, 2011 March 31, 2012 June 30, 2012 September 30, 2012 December 31, 2012 March 31, 2013 (b) Approximate Number of Holders of Common Stock. The number of record owners of the Company's $.001 par value common stock at March 31, 2013 was approximately 1,259. This does not include shareholders that hold stock in their accounts at brokers/dealers. (c) Dividends. Holders of the Company’s common stock are entitled to receive such dividends as may be declared by the Company's Board of Directors. No dividends have been paid with respect to the Company's common stock and no dividends are anticipated to be paid in the foreseeable future. (d) In the last three years, the Company has made the following sales of unregistered securities, all of which sales were exempt from the registration requirements of the Securities Act of 1933, as amended, pursuant to Section 4(2) or as otherwise indicated: 7 Recent Sales of Unregistered Securities Date Amount of Securities Sold Price per Share ($) Total Cash Proceeds ($) Date Amount of Securities Sold Price per Share ($) Total Cash Proceeds ($) 3/13/2007 3/15/2007 5/9/2008 5/12/2008 5/12/2008 6/10/2008 6/11/2008 6/19/2008 7/7/2008 7/7/2008 7/14/2008 7/14/2008 7/22/2008 7/22/2008 7/29/2008 8/8/2008 8/8/2008 8/15/2008 9/26/2008 9/26/2008 10/6/2008 11/5/2008 12/10/2008 12/10/20088 12/10/2008 2/10/2009 9/30/2009 8/24/2009 11/5/2009 4/7/2010 5/26/2011 5/26/2011 3/27/2012 3/27/2012 3/27/2012 3/27/2012 4/9/2012 8/1/2012 12/30/2012 (1) Consideration paid for the shares was employee and/or consulting services. (2) Shares issued for debt consideration. (3) Consideration paid for Directorship. (4) Consideration received in a private placement. (5) Shares issued in connection with the acquisition of assets from the shareholders of General Synfuels International. (6) Shares issued for stock payable. Securities authorized for issuance under Equity Compensation Plans The following table sets forth certain information on the Company’s Equity Compensation Plans as of March 31, 2013 See Note 10 to the Notes to Consolidated Financial Statements for additional information on equity compensation including material terms of options granted that have not been approved by security holders. Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted-average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a) Plan category (a) (b) (c) Equity compensation plans approved by security holders - - - Equity compensation plans not approved by security holders - - Total - - 8 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION The following discussion should be read in conjunction with other sections of this Form 10-KSB including Part 1, “Item 1: Business” and Part II, “Item 7: Financial Statements.” Various sections of management’s discussion and analysis (“MD&A”) contain statements that are forward-looking. These statements are based on current expectations and assumptions that are subject to risks and uncertainties. Actual results could differ materially due to factors discussed in this report, as well as factors not within our control. We undertake no duty to update any forward-looking statement to conform the statement to actual results or changes in our expectations. Our MD&A is provided as a supplement to our audited financial statements to help provide an understanding of our financial condition, changes in financial condition and results of operations. Results of Operations Our aircraft was grounded in 2006 for required FAA repairs and maintenance and remained grounded through the issuance of this report.As a result, we have not generated any revenue from our Hyperspectral remote sensing in fiscal year 2013 and 2012. General and administrative costs were $745,673 in fiscal year 2013 compared with $1,098,640 in 2012. This decrease was primarily due to reduced costs related to the development of GSI’s prototype. Interest expense was $442,441 in fiscal year 2013 compared to $1,191,165 in 2012. Our interest expense primarily consists of interest from our notes payable and related party debt. We recognized a net loss of $1,079,673 in fiscal year 2013 compared with a net loss of $1,749,260 in 2012.The smaller loss is related to the reduction in development activity related to the GSI prototype. Liquidity and Capital Resources At March 31, 2013, we had $22,588 of cash and cash equivalents and a working capital deficit of $22,206,825.During fiscal year 2013, we used $745,673 in operating activities, resulting primarily from payments for salaries and services.Net cash used in operating activities was $776,236 in 2012. In addition, ESSI evaluated the conversion option of the promissory note under ASC 815-15 and determined that the feature has characteristics of an embedded derivative. The embedded derivative was bifurcated and recorded as a derivative liability and debt discount. At March 31, 2013 and 2012, the derivative liability was valued at $34,200 and $142,641, respectively using the Black-Scholes Option Pricing Model. On July 9, 2009, the holders of our $2.5 million convertible promissory notes that were issued in connection with the purchase of GSI agreed to exchange their convertible notes for convertible preferred stock with an equal face value. The preferred stock is convertible at $0.08 cents per share and the entire $2.5 million is convertible into an aggregate 31,250,000 shares of series C preferred shares. The Series C Convertible Preferred shares contain dividend participation and voting rights on an as converted basis.In addition, the Series C Convertible Preferred shareholders have preferential rights over other classes of stock in the event of liquidation. The Series C Convertible Preferred shares contain a mandatory conversion feature which is triggered on the fifth anniversary of the closing date, or July 8, 2014.These preferred shares are convertible into an aggregate of 31,250,000 common shares. Net cash provided by financing activities was ($7,501) in 2013 as compared to $850,000 in 2012 with the decrease due to our inability to raise additional funds and $7,501 was paid in stockholder loans. We do not intend to pay cash dividends to the holders of its common stock and intends to retain future earnings to finance the expansion and development of its business. As shown in the accompanying financial statements, we incurred losses from operations of $1,077,961 and $1,742,093 for the years ended March 31, 2013 and 2012, respectively and we have an accumulated deficit of $78,681,687 and negative working capital of $22,206,825 as of March 31, 2013.These conditions raise substantial doubt as to our ability to continue as a going concern. Management is trying to raise additional capital through sales of stock.The financial statements do not include any adjustments that might be necessary if we are unable to continue as a going concern. There can be no assurance that additional capital beyond the amounts currently forecasted will be required or that any such required additional capital will be available on reasonable terms, at such time or times as required by the Company. 9 Critical Accounting Policies Long-lived assets are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable.We evaluate long-lived assets to determine potential impairment by comparing the carrying amount to the undiscounted estimated future cash flows of the related assets. We issue stock as compensation to employees and outside consultants for services provided to the company.Employee share-based awards are accounted for in accordance with ASC 718, which requires us to measure the cost of employee services received based on the grant-date fair value of the award.We account for non-employee share-based awards in accordance with ASC 505-50, “Accounting for Equity Instruments That Are Issued to Other Than Employees for Acquisition, or in Conjunction with Selling, Goods or Services.” Instruments are reviewed and evaluated for embedded derivatives in accordance with ASC Topic 815. When applicable, the embedded feature is bifurcated from the host instrument and recorded as a derivative liability at its fair market value. A change in fair value of the derivative liabilities is recorded as a component of income for each reporting period. Off Balance Sheet Arrangements None. 10 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA INDEX TO FINANCIAL STATEMENTS Consolidated Balance Sheets as of March 31, 2012 and 2011 F-2 Consolidated Statements of Operations for the years ended March 31, 2012 and 2011 F-3 Consolidated Statement of Changes in Stockholders’ Deficit for the years ended March 31, 2012 and 2011 F-4 Consolidated Statements of Cash Flows for the years ended March 31, 2012 and 2011 F-5 Notes to consolidated financial statements F-6 – F-11 F-1 These financial statements have not been reviewed or audited by our Independent Registered Public Accountants. EARTH SEARCH SCIENCES, INC. CONSOLIDATED BALANCE SHEETS March 31, ASSETS Current assets: Cash $ $ Investments - - Prepaid expenses Loan costs, net of accumulated amortization of $266,691 and $262,347, respectively Total current assets Intangible asset – patents - - TOTAL ASSETS $ $ LIABILITIES Current liabilities: Accounts payable $ $ Accounts payable – related parties Accrued expenses Current portion of notes payable Current portion of convertible notes payable, net of discount of $5,613 and $95,678 respectively Settlement obligation Derivative liability Current portion of notes payable – related parties Total current liabilities Convertible notes payable, net of discount of $0 and $123,437 respectively - Total liabilities $ $ Commitments and contingencies - - STOCKHOLDERS’ DEFICIT Preferred stock, 300,000,000 shares authorized; $.001 par value, 31,250,000 issued and outstanding, respectively Common stock, $.001 par value; 300,000,000 shares authorized; 213,404,558 and 212,737,893 shares issued and outstanding, respectively Additional paid-in capital Non controlling interests Treasury stock ) ) Accumulated deficit ) ) Total stockholders’ deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ See accompanying summary of accounting policies and notes to financial statements. F-2 These financial statements have not been reviewed or audited by our Independent Registered Public Accountants. EARTH SEARCH SCIENCES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS Years Ended March 31, Operating expenses General and administrative $ $ Impairment loss - - Total expenses ) ) Other income (expense) Gain on change in market value of embedded derivative Unrealized gain (loss) on investment - ) Interest expense ) ) Total other income (expense) ) ) Net Loss $ ) $ ) Loss Attributable to Non-controlling interest Net loss attributable to parent company ) ) Basic and diluted: Loss per share $ ) $ ) Weighted average common shares outstanding See accompanying summary of accounting policies and notes to financial statements. F-3 These financial statements have not been reviewed or audited by our Independent Registered Public Accountants. EARTH SEARCH SCIENCES, INC. CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ DEFICIT Years Ended March 31, 2013 and 2012 Preferred Stock Stock Amount Common Shares Stock Amount Additional Paid-in Capital Treasury Stock Non Controlling Interests Accumulated Deficit Total Balances at March 31, 2011 $ $ $ Issuance of common stock fordebt retirement Issuance of common stock for services Issuance of GSI common stock for cash Gain on settlement of debt Net loss Balances at March 31, 2012 $ $ $ Issuance of common stock forcash Net loss Balances at March 31, 2013 $ $ $ See accompanying summary of accounting policies and notes to financial statements. F-4 These financial statements have not been reviewed or audited by our Independent Registered Public Accountants. EARTH SEARCH SCIENCES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS Years Ended March 31, 2013 and 2012 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to cash used in operating activities: Depreciation and amortization - - Amortization of deferred finance costs Imputed interest - Amortization of debt discount Change in fair value of embedded derivative ) ) Common stock issued for services Unrealized (gain) loss on investment - Impairment Loss - Changes in assets and liabilities: Accrued interest – related party Accounts payable and accrued expenses Accounts payable – related party - Prepaid and other current assets - ) NET CASH USED IN OPERATING ACTIVITIES ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of investment - - NET CASH USED IN INVESTING ACTIVITIES - - CASH FLOWS FROM FINANCING ACTIVITIES Payment on stockholder loans ) ) Proceeds from issuance of common stock of General Synfuels International, Inc. - Proceeds from issuance of convertible notes - NET CASH PROVIDED BY FINANCING ACTIVITIES ) NET CHANGE IN CASH ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Interest paid $
